Title: From James Madison to John Taylor, ca. 27 August 1793
From: Madison, James
To: Taylor, John


Letter not found. Ca. 27 August 1793. Mentioned in JM to Jefferson, 27 Aug. 1793, and JM to Taylor, 20 Sept. 1793. Acknowledged in Taylor to JM, 25 Sept. 1793. Written from Monroe’s home near Charlottesville, the letter urges Taylor to organize a public meeting in Caroline County, suggests resolutions supporting the French alliance, and proposes that Edmund Pendleton patronize the measure. Informs Taylor that his draft of Enquiry into the Principles has been sent to Jefferson in Philadelphia.
